Exhibit 10.27

EXECUTION

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of February 26, 2019 (this “Amendment” or sometimes referred to herein as
“Amendment No. 4”), is entered into by and among Wells Fargo Bank, National
Association, a national banking association, in its capacity as agent (in such
capacity, together with its successors and assigns, “Administrative Agent”)
pursuant to the Credit Agreement (as defined below) for the Lenders (as defined
below), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”) party hereto, Stein Mart, Inc., a Florida
corporation (“Stein Mart” or the “Lead Borrower”), and Stein Mart Buying Corp.,
a Florida corporation (“Buying Corp.”, and together with Stein Mart, each
individually a “Borrower” and collectively, “Borrowers”), and the obligors party
thereto as guarantors (each individually a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Second Amended
and Restated Credit Agreement, dated as of February 3, 2015, by and among
Administrative Agent, Lenders, Borrowers and Guarantors, as amended by Amendment
No. 1 to Second Amended and Restated Credit Agreement, dated as of February 19,
2018, Amendment No. 2 to Second Amended and Restated Credit Agreement, dated as
of March 14, 2018, and Amendment No. 3 to Second Amended and Restated Credit
Agreement, dated as of September 18, 2018 (as the same now exists and is amended
and supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”)
and the other Loan Documents;

WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders
modify certain provisions of the Credit Agreement and Administrative Agent and
Lenders are willing to agree to such modifications on the terms and subject to
the conditions set forth herein;

WHEREAS, by this Amendment, Administrative Agent, Lenders and Borrowers desire
and intend to make certain amendments to the Credit Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Definitions.

(a)    Additional Definitions. The Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in
limitation, the following definitions:

(i)    “Amendment No. 4” means Amendment No. 4 to Second Amended and Restated
Credit Agreement, dated as of February 26, 2019, by and among the Administrative
Agent, Lenders, Borrowers and Guarantors, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.



--------------------------------------------------------------------------------

(ii)    “Amendment No. 4 Effective Date” means the date that all of the
conditions set forth in Section 4 below are satisfied.

(iii)    “Specified Capitalized Lease” shall mean, collectively, (i) that
certain Master LED Lighting Installation Agreement to be entered on or after the
Amendment No. 4 Effective Date, for approximately 180 stores to be installed and
under lease in 2019 (the “Installment Agreement”) and (ii) that certain Master
Lease Agreement to be entered in connection with the Installment Agreement;
copies of which will be delivered to Administrative Agent, promptly upon
execution thereof.

(b)    Amendments to Definitions.

(i)    The definition of “Capital Expenditures” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Capital Expenditures’ means, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, plus (b) Capital
Lease Obligations incurred by a Person during such period, less (c) any tenant
allowances actually received by the Borrowers from any of its landlords in
connection with the preceding clauses (a) or (b); provided, that, for purposes
of calculating the Consolidated Fixed Charge Coverage Ratio, notwithstanding
that GAAP may require that the aggregate amount payable over the course of the
Specified Capital Lease be included as a Capitalized Lease Obligation in the
period in which such Specified Capital Lease is executed, only the monthly
payments in respect of the Specified Capitalized Lease (including, without
limitation, the monthly lease payments, fees and taxes) due and payable during
the applicable Measurement Period shall be included as a Capitalized Lease
Obligation.”

(ii)    Clause (c)(ii) the definition of “Permitted Indebtedness” set forth in
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“(ii) the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed, at any time outstanding, the sum of(A) $10,000,000 plus
(B) the aggregate amount payable by Borrower in respect of the Specified
Capitalized Lease and further provided that, if requested by the Administrative
Agent, the Loan Parties shall cause the holders of such Indebtedness to enter
into a Collateral Access Agreement on terms reasonably satisfactory to the
Administrative Agent;

(c)    Interpretation. For purposes of this Amendment, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

2.    Representations and Warranties. Borrowers each represent and warrant with
and to the Administrative Agent and each Lender on the Amendment No. 4 Effective
Date as follows:

(a)    After giving effect to this Amendment, no Default or Event of Default
exists or has occurred and is continuing as of the date of this Amendment;

 

2



--------------------------------------------------------------------------------

(b)    this Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and the other Loan Parties contained herein and therein constitute
legal, valid and binding obligations of Borrowers and the other Loan Parties,
enforceable against Borrowers and the other Loan Parties in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;

(c)    the execution, delivery and performance of this Amendment (i) are within
each Borrower’s and Guarantor’s corporate or limited liability company powers
and (ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or other Loan Party is a party or
by which any Borrower or other Loan Party or its property are bound; and

(d)    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

3.    Consent to Amendment to Term Loan Credit Agreement. Administrative Agent
and Lenders hereby consent to the Third Amendment to Term Credit Agreement, as
required by Section 5.2(b)(5) of the Intercreditor Agreement, such consent being
conditioned on the changes to the Term Credit Agreement (in respect of the
calculation of the Fixed Charge Coverage Ratio, and the definition of Capital
Expenditures) being the same as those set forth in this Amendment No. 4.

4.    Amendment No. 4 Effective Date. This Amendment shall become effective as
of the date on which each of the following conditions has been satisfied, as
determined by Administrative Agent in its sole discretion:

(a)    this Amendment shall have been duly executed by each party hereto; and

(b)    Administrative Agent shall have received, in form and substance
satisfactory to it, Term Loan Agent’s consent to the amendments set forth in
Amendment No. 4, as required by Section 5.2(a)(7) of the Intercreditor
Agreement, duly authorized, executed and delivered by Term Loan Agent on behalf
of itself and the Term Loan Lenders;

(c)    Administrative Agent shall have received, in form and substance
satisfactory to it, an executed copy of the Third Amendment to Term Loan Credit
Agreement, duly authorized, executed and delivered by Term Loan Agent, Term Loan
Lenders, Borrowers and Guarantors; and

(d)    as of the date of this Amendment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing.

 

3



--------------------------------------------------------------------------------

5.    Release.

(a)    In consideration of the agreements of Administrative Agent and Lenders
contained herein, and the continued making of the loans, advances and other
accommodations by Lenders to Borrowers pursuant to the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent, LC Issuer and each Lender, and its and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Administrative
Agent, LC Issuer, Lenders and all such other parties being hereinafter referred
to collectively as the “Releasees” and individually as a “Releasee”), of and
from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set -off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower, or any of its
successors, assigns, or other legal representatives and their respective
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment No. 4, for or on account of, or in relation to, or in any
way in connection with the Credit Agreement, as amended and supplemented through
the date hereof, and the other Loan Documents.

(b)    Each Loan Party acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

(c)    Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.

(d)    Each Loan Party represents and warrants that each such Person is the sole
and lawful owner of all right, title and interest in and to all of the claims
released hereby and each such Person has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.

(e)     Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.

(f)     Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
jointly and severally, covenants and agrees with each Releasee that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by any Loan Party
pursuant to Section S(a) hereof. If any Loan Party violates the foregoing
covenant, Borrowers, jointly and severally agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

6.    Effect of this Amendment No. 4. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.

 

4



--------------------------------------------------------------------------------

7.    Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

8.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.    Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment.

10.    Entire Agreement. This Amendment and the other Loan Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.

11.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS:

STEIN MART, INC.

By:  

/s/ James B. Brown

Name:  

James B. Brown

Title:  

CFO

STEIN MART BUYING CORP.

By:  

/s/ James B. Brown

Name:  

James B. Brown

Title:  

Director

GUARANTORS:

STEIN MART HOLDING CORP.

By:  

/s/ James B. Brown

Name:  

James B. Brown

Title:  

Director

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Administrative Agent, a

Lender, LC Issuer and Swing Line Lender

By:     Name:    

Its Authorized Signatory

Signature Page – Amendment No. 4 Second

Amended & Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS:

STEIN MART, INC.

By:     Name:     Title:    

STEIN MART BUYING CORP.

By:     Name:     Title:    

GUARANTORS:

STEIN MART HOLDING CORP.

By:     Name:     Title:     AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Administrative Agent, a

Lender, LC Issuer and Swing Line Lender

By:  

/s/ Jason P. Shanahan

Name:  

Jason P. Shanahan

Its Authorized Signatory

Signature Page – Amendment No. 4 Second

Amended & Restated Credit Agreement